DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Claim Rejections - 35 USC § 103	4
Allowable Subject Matter	7
Conclusion	7


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 10/12/20.  Claims 1-16 are currently pending.




Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed  invention.

Claims 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Glaser et al (US 2007/0065857 A1).           Regarding claim 1, Glaser discloses a method of monitoring plant growth in an indoor farm, the method comprising: receiving, from an image sensor, raw image data that represents a plant being monitored (see 0054-0056); and detecting a growth phase of the plant being monitored based on the received raw image data, wherein the growth phase of the plant being monitored is detected using a neural network that performs computer-based image analysis on the received raw image data (see 0057).
Regarding claims 2-3, Glaser discloses comparing the received raw image data of the plant being monitored against a known growth phase for a plant of the same type as the plant being monitored (see 0057); detecting plant stress of the plant being monitored based on the detected growth phase (see 0015).
Regarding claim 9, Glaser discloses detecting a plant pathogen of the plant being monitored based on the received raw image data of the plant being monitored (see 0053).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) in view of Upadhyaya et al (US 2014/0326801 A1).
Regarding claim 4, Glaser teaches all elements as mentioned above in claim 1.  Glaser does not teach expressly environmental temperature of the plant being monitored that is received from a temperature sensor located in the indoor farm.
Upadhyaya, in the same field of endeavor, teaches environmental temperature of the plant being monitored that is received from a temperature sensor located in the indoor farm (see 0019).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser to utilize the limitations as suggested by Upadhyaya.  The suggestion/motivation for doing so would have been to enhance the detection process by making it inexpensive and ease to use (see 0012).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser, while the teaching of Upadhyaya continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) in view of Johnson (US 2014/0035752 A1).
Regarding claim 5, Glaser teaches all elements as mentioned above in claim 1.  Glaser does not teach expressly notifying a user of the detected plant stress.
Johnson, in the same field of endeavor, teaches notifying a user of the detected plant stress.  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser to utilize the limitations as suggested by Johnson.  The suggestion/motivation for doing so would have been to enhance the corrective process by enabling it to be consistent, repeatedly and economical (see 0015).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser, while the teaching of Johnson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US 2007/0065857 A1) in view of Greenberg et al (US 2018/0082375 A1).
Regarding claims 10-13, Glaser teaches all elements as mentioned above in claim 1.  Glaser does not teach expressly predicting a harvest date of the plant being monitored based on the detected of the plant being monitored, wherein the predicted harvest date is determined using an artificial-intelligence model; notifying a user of the predicted harvest date; determining whether the plant being monitored is ready for harvest based on the detected growth phase of the plant being monitored, wherein the determination of whether the plant is ready for harvest is made using an artificial-intelligence model; notifying a user when the plant is ready for harvest.
Greenberg, in the same field of endeavor, teaches predicting a harvest date of the plant being monitored based on the detected of the plant being monitored, wherein the predicted harvest date is determined using an artificial-intelligence model (see 0039, 0056, 0079); notifying a user of the predicted harvest date (see 0039, 0056, 0079); determining whether the plant being monitored is ready for harvest based on the detected growth phase of the plant being monitored, wherein the determination of whether the plant is ready for harvest is made using an artificial-intelligence model (see 0039, 0056, 0079); notifying a user when the plant is ready for harvest (see 0039, 0056, 0079).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Glaser to utilize the limitations as suggested by Greenberg.  The suggestion/motivation for doing so would have been to enhance the estimation process by anticipating plant loss and spoilage (see 0004).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Glaser, while the teaching of Greenberg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  



Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6-8, 14-16, none of the references of record alone or in combination suggest or fairly teach the limitations.  



Conclusion
Claims 1-5, 9-13 are rejected.  Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666